Citation Nr: 1750733	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held before a Decision Review Officer at the RO in February 2014, and a videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  Transcripts of both hearings are of record.

The Board remanded the case for further development in October 2016, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with a November 2016 rating decision, challenging the denial of a claim for service connection for residuals of prostate cancer, to include as due to herbicide exposure.  See December 2016 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has contended that he has heart disease as a result of herbicide exposure during his service in Thailand from January 1968 to November 1968 as a cook at Camp Vayama.  He has also contended that he had herbicide exposure from trips to U-Tapao Royal Thai Air Force Base (AFB), as well as from stepping foot in Vietnam during a brief stop on the way to his assignment in Thailand.

In the October 2016 remand, the Board deferred a decision on the heart disease claim on appeal because the record showed that the RO had started relevant development for the Veteran's claimed herbicide exposure for a new claim.  See August 2016 and September 2016 3101 printouts.  The Board also instructed the AOJ to review the claims file after completing that development to determine whether any further development was necessary in relation to the heart disease claim.

The October 2016 Joint Services Records Research Center (JSRRC) response printout shows that they were unable to locate a 1968 unit history submitted by the 562nd Maintenance Company (Light Direct Support), which was the Veteran's assigned unit.  The response printout also shows that a review was conducted of the operational reports and lessons learned submitted by the 7th Maintenance Battalion and the 9th Logistical Command, higher headquarters located at Camp Friendship in Thailand, from November 1967 to January 31, 1968.  The response printout indicates that the records reviewed did not mention or document: personnel assigned to the 562nd Maintenance Company on any flights from Vietnam to Thailand; unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments; or the use, testing, spraying, or storage of Agent Orange or tactical herbicides at Camp Friendship during the reporting period.

On review, the October 2016 JSRRC response does address some questions as to the Veteran's claimed herbicide exposure; however, it does not appear that the AOJ completed the development as to the Veteran's contentions while he was stationed at Camp Vayama.  His assigned unit and in-service duties do not appear to be listed among those currently recognized in VA's published list.  See VA Adjudication Procedures Manual (M21-1) IV.ii.1.H.5.b (providing for verification of herbicide exposure on a facts-found basis for a veteran serving at a United States Army base in Thailand during the Vietnam Era as a member of a military police unit or with a military police military occupational specialty, if veteran states duty placed him at or near base perimeter); VA Public Health, "Thailand Military Bases and Agent Orange Exposure," https://www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp (indicating certain veterans stationed on some small Army installations in Thailand may have been exposed to herbicides) (reviewed October 2017).  Therefore, a remand is required to ensure compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure related to his assignment and duties at Camp Vayama in Thailand.  His service records show that he served as a cook while he was stationed in Thailand from January 1968 to November 1968; he was assigned to the 562nd Maintenance Company (Lt) and the "HHD USAASH."

In so doing, the AOJ is asked to specifically consider whether any further development, including requesting a review of documents other than the 1968 unit history for the 562nd Maintenance Company (such as other documents showing activities at Camp Vayama for the relevant time period), is needed to research the Veteran's contentions that: (1) herbicides were used on the perimeter of Camp Vayama and sprayed in his sleeping quarters there; and (2) he was required to perform guard duty on the perimeter of Camp Vayama and that there were several incidents where there were reports of insurgents coming through which required him to go to the perimeter and help maintain the base. See April 2013, May 2013, February 2014, and April 2016 written statements and February 2014 DRO Hrg. Tr. and July 2016 Bd. Hrg. Tr. (Veteran's contentions and reported duties); see also August 2016 3101 printouts (indicating that a JSRRC request for Thailand service was initiated, but that a request may need to be revised and re-submitted based on the JSRRC response) and October 2016 3101 printout (JSRRC response that 1968 unit history is unavailable, then providing information for higher headquarters located at Camp Friendship from November 1967 to January 31, 1968).

All attempts and responses should be documented in the claims file.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


